DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites, “y, x, and a ratio y/x” which may refer to a formula or structure, however, claim 1 which claim 4 depends from does not recite a formula or structure. Therefore, it is unclear whether the applicant is reciting properties for the gas barrier material of claim 1 or reciting components in a formula/structure. Clarification is needed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSUMURA et al. (U.S. Publication No. 2013/0316159, hereinafter TSUMURA).
Regarding claims 1, 7, and 8, TSUMURA teaches a multilayered resin molded body comprising a plurality of laminated resin composition layers comprising a thermoplastic resin and a filler comprising a carbon material having a graphene structure, the filler being dispersed in the thermoplastic resin (Abstract); [0043-0046]. The thermoplastic resin includes polyolefins, polyamides, polyvinyl chloride, and etc. [0047]. The multilayered resin molded body having high gas barrier properties can be obtained by using polyethylene oxide having high gas barrier properties as the thermoplastic resin [0059]. The carbon material having a graphene structure includes graphite, exfoliated graphite, carbon fibers, and carbon nanotubes [0048]. Examples 21-23 shows exfoliated graphite, for instance, in Example 21, 100 parts of polypropylene and 20 parts of by weight of exfoliated graphite were melted and kneaded at 200oC by an extruder to manufacture a resin composition [0243-0247]. 
With regard to the claim limitations, “a gas barrier material” the examiner takes the position that the multilayered resin molded body is capable of being used as a gas barrier material especially by using polyethylene oxide as the thermoplastic resin. 
With regard to the claim limitations, “graphite is partially exfoliated,” TSUMURA teaches the exfoliated graphite, therefore, the position is taken that the graphite is exfoliated which would satisfy the claim limitation. 
Regarding claim 3, TSUMURA teaches the amount of filler in the thermoplastic resin is in the range of 14 to 50 parts by weight based on 100 parts by weight of the thermoplastic resin [0054 and 0189] which is within the claimed range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/181982.
To further advance the prosecution of this invention, HASEGAWA et al. (U.S. Publication No. 2017/0066897, hereinafter HASEGAWA), which is an English equivalent of WO 2015/181982 will be used in the rejection. 
Regarding claims 1, 3, 5, and 6, HASAEGAWA teaches a graphene composition and a graphene molded articles containing a compound, a graphene, and dispersant, the graphene is contained in the amount of 0.01% to 5% by weight (Abstract). The compound includes a synthetic resin, a mineral oil, and an organic solvent. Synthetic resin includes thermosetting resins such as epoxy resin, a phenol resin, a melamine resin, polyurethane resin, and an unsaturated polyester resin [0063]. The graphene is exfoliated with the nonionic dispersant [0072 and 0073]. Graphene is excellent in gas barrier property to gas and liquid [0070]. The graphene is excellent in dispersibility and the graphene may be mixed with a synthetic resin to form a pellets and used as a master batch [0081-0083]. Note: graphene reads on the carbon material.
However, HASEGAWA does not explicitly teach a carbon material disposed in the matrix resin.
HASEGAWA teaches the graphene is excellent in dispersibility and the graphene may be mixed with a synthetic resin to form a pellets and used as a master batch [0081-0083]. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably expect the graphene to be disposed in the synthetic resin when the mixture occurs. 
With regard to the claim limitations, “the carbon material comprising partially exfoliated graphite having a structure in which graphite is partially exfoliated,” the position is taken that the graphite is exfoliated which would satisfy the claim limitation.
With regard to the claim limitations, “a gas barrier material” the examiner takes the position that the graphene composition and graphene molded article are capable of being used as a gas barrier material because of the use of graphene [0070].  
Regarding claim 5, HASEGAWA teaches the synthetic resin can be used in major applications including shampoo bottle, a bumper for automobile, and etc. which are all cured/vulcanized articles which would read on a cured thermosetting resin. 
Regarding claim 9, HASEGAWA teaches the molded article thickness of 30 µm [0098-0100]. The examiner takes the position that the visible light transmittance would be less than 5% because of the thickness of the film. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/106312 (hereinafter CLAUSS).
Regarding claim 10, CLAUSS teaches graphene-polymer composition materials comprising exfoliating graphite directly in a resin such as a liquid thermoset resin (Abstract, bottom of p.5). The graphene is exfoliated by using a solvent (e.g. solvent exfoliation method) in an intermediate step prior to mixing the graphite or graphene with a polymer or a resin (p.7). The resin is a thermoplastic resin, a thermoset resin, and/or an elastomer resin. In some embodiments, the resin is a liquid thermoset resin including unsaturated polyester resin, epoxy resin, polyurethane resin, and etc. (p.11). 
However, CLAUSS does not specifically teach a thermosetting resin composition.
Given the preferred resin in the composition is a liquid thermoset resin, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably expect the composition to satisfy a thermosetting resin composition. 
  With regard to the claim limitations, “the carbon material comprising partially exfoliated graphite having a structure in which graphite is partially exfoliated,” the position is taken that the graphite is exfoliated which would satisfy the claim limitation.
With regard to the claim limitations, “A thermosetting resin composition for use in the gas barrier material,” the recitation in the claims that the thermosetting resin composition is “suitable for 
 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that CLAUSS teaches graphene-polymer composition materials comprising exfoliating graphite directly in a resin such as a liquid thermoset resin as presently claimed, it is clear that the composition of CLAUSS would be capable of performing the intended use, i.e. gas barrier material, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765